DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
IDS
The IDS filed 11/17/2020 has been crossed out as all of the references were previously submitted. The IDS filed 11/11/2020 was corrected for the misspelling indicated on the IDS filed 11/17/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-6 are drawn to a Lin28a activator comprising as an active ingredient a polysaccharide containing one or more saccharides selected from the group consisting of xylose and ribose. Claim 2 add additional saccharides contained in the polysaccharide and claim 3 recites the molecular weight of the polysaccharide. Claims 4-6 recite sources of the Lin28a activing polysaccharide. Claims 7-9 are drawn to a composition that is a dedifferentiation inducer of a monocyte that comprises as an active ingredient a macrophage colony stimulating factors (GCSF) and a polysaccharide containing one or more selected from the group consisting of ribose, xylose and derivatives thereof. Claim 8 recites additional saccharides that can be contained in the polysaccharide and claim 9 recites a broad molecular weight range of greater than 3500. Claims 11 and 13 are drawn to a therapeutic agent that comprises a polysaccharide that contains one or more selected from ribose, xylose and derivatives where the therapeutic agent has activity against a plethora of disease states. The specification does not provide sufficient written description for any polysaccharides that contain at least xylose, ribose or derivatives thereof that are Lin28a activators, that in combination with a MCSF that induces dedifferentiation of a monocyte or any  polysaccharides that contain at least xylose, ribose or derivatives thereof  that can treat any of the plethora of recited disease states.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	In the instant case, the specification does not provide sufficient written description for any polysaccharides that contain ribose, xylose or derivatives thereof, the saccharides recited in claims 2 and 8 or the molecular weight recited in claims 3 and 9 that are Lin28a activators, have the properties that when combined with a MCSF induce dedifferentiation or can possible treat one or any or all of the recited disease states named in claims 11 and 13. 
	The specification discloses that Lin28a is an RNA-binding protein that behaves like a growth factor and that its function has not yet been elucidated. It is only known that Lin28a accelerates the metabolism of cells. “In addition, a substance that induces expression of Lin28a and activates Lin28 has not been known ([0010]). 
	The specification asserts that the recited polysaccharides containing at least, ribose, xylose and derivatives thereof have the Lin28a activating feature ([0014]-[0016]). The specification discloses that these polysaccharide activators can be broadly obtained from microorganism that include yeast, microalgae, Lactobacillus, Aspergillus where the yeast may be  Saccharomyces boulardii ([0016-0018]). 
	It is also asserted that these same polysaccharides in combination with a MCSF will cause dedifferentiation of monocytes ([0016]-[0018]). Finally, it is asserted that the recited polysaccharides containing at least, ribose, xylose and derivatives thereof are therapeutic agents for a laundry list of unrelated diseases having distinct causes, etiologies and pathologies ([0022]-[0024]).
	The specification provides general instructions how to culture yeast, microalgae, lactobacillus and Aspergillus ([0057]).
	The specification provides disclosure relating to the structure of MFSC’s and how they may be administered and dosed to monocytes ([0069]-[0078]).
	However, when describing the active factor that activates Lin28a, the specification only provides disclosure of “exocrine secretions” of microorganisms such as S. boulardii that are simply cellular extracts where the components having a molecular weight of greater than 3,500 (Example 1, [0260]).
	The extract (emphasis added) was found to activate the expression of Lin28a compared to a potato-derived polysaccharide ([0262]-[0267]).
	In Example 2 S. boulardii was again cultured and extracted and was found to activate the expression of Lin28a as well as to activate the growth of monocytes when in combination with rM-CSF compared to a potato-derived polysaccharide (Example 3).
Cellular extracts of other microorganism, Spirulina algae, two kinds of Lactobacilluses (Enterococcus saccharolyticus  ATCC43076 and Lactobacillus rhamnosus ATCC7469), and Aspergillus (Aspergillus brasiliensis ATCC16404) were prepared and also shown to activate Lin28a induction (Example 4). However, said Lin28a activation was only shown with cell culture extracts in all of these cases.
	Polysaccharides were isolated from S. boulardii (Sample 1) and the carbohydrate analysis is given in Table 4. However, the specification provides no disclosure that the polysaccharide with the composition disclosed in Table 4 is responsible for Lin28a activation or monocyte activation (which is not the same as dedifferentiation).
	Therefore, while a function is claimed -- that a polysaccharide composed of ribose, xylose or derivatives thereof activates Lin28a, causes dedifferentiation of monocytes in combination with  MCSF or has therapeutic efficacy for a plethora of unrelated diseases -- there is a lack of guidance/support in the claims and/or specification as to which component(s) of the cell extract have these functions. 
     Hence, the specification fails to describe the structure element of “structure + function” language that relates to Lin28a activation, induction of dedifferentiation of monocytes or have therapeutic efficacy in a laundry list of diseases. Put another way, Applicant has not shown what any correlation between a polysaccharide that comprises at least one of ribose, xylose or derivatives there of even with other recited saccharides having a vast number of molecular weights and the intended characteristics of the claimed composition. The claims cover all possible polysaccharides containing at least one of xylose, ribose or derivatives thereof  with other recited saccharides having a vast number of molecular weights but the specification lacks written description for any such polysaccharides that are the actual agents responsible for the claimed effects.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Thus  skilled artisan cannot envision the detailed chemical structure of the encompassed polysaccharides from the instant specification that have the claimed effects. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of polysaccharides from the instant specification that have the claimed effects (that is not just a cell extract of unknown components), the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Therefore, Applicant was not in possession of the full scope of claims 1-9, 11 and 13 at the time of filing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokioka et al. (JP 11279045 A; machine translation provided).
Tokioka teaches a cosmetic composition that imparts humectant properties and promotes action on the turnover of skin. The cosmetic comprises a polysaccharide containing xylose (instant claim 14), as well as glucose and rhamnose. The molecular weight of the polysaccharide is between 300,000 and 2,000,000. 
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20140134310).
At claim 5, Nakamura teaches a polysaccharide that  is composed of xylose, glucose, rhamnose  and galactose.  The polysaccharide is present in a beverage (claim 21 of the publication and Table 5 (pages 11-12; as in instant claim 12).
The reference is silent regarding the characteristics that the polysaccharide is a therapeutic agent (claim 10) for alleviating or preventing diseases relating to damage to cells, tissue or organs (claim 12), but meets the claimed limitations because the polysaccharide is composed of xylose, which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. The properties and effects of a compound flow naturally from the structure of the compound. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding the intended use of the beverage containing the claimed polysaccharide as in claim 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the prior art polysaccharide meets the structural limitations required by claim 12, which depends from claim 1, the polysaccharide is capable of performing the intended use.
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 5585365; cited in the IDS filed 11/11/2020).
Hayashi teaches a polysaccharide isolated from the algae Spirulina platensis that has a saccharides composition comprising ribose, xylose (instant claim 10), as well as galactose, rhamnose, mannose, glucuronic acid and galactouronic acid. The polysaccharide has a molecular weight of between 250,000 and 300,000,
Hayashi identifies the polysaccharide as an anti-viral agent that can be used in pharmaceutical preparations, foods or drinks (col. 1, lines 29-34; instant claims 10 and 12).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653